DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the processor configured to detect motions of the entry point sensor body from inputs received from the three-axis gyroscope and the three-axis compass, the processor additionally configured to determine a state of the structure to which the entry point sensor is affixed, the processor additionally further configured to store readings of the three-axis gyroscope and the three-axis compass indicative of a fully closed position at which the structure blocks access to a location, to store readings of the three-axis gyroscope and the three-axis compass indicative of an open position at which the structure does not block access to the location, and to store readings of the three-axis gyroscope and the three-axis compass indicative of a partially open position, the partially open position being between the fully closed position and the open position, the wireless transceiver configured to transmit information of the state of the structure; a device intermittently communicatively coupled to the entry point sensor, the device configured to store status of the entry point sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
February 16, 2022

                                                                                                   /DANIEL PREVIL/                                                                                                   Primary Examiner, Art Unit 2684